Case 1:15-cv-00018-LJV-MJR Document 86-5 Filed 04/25/19 Page 1 of 4




                      Exhibit E
                Case 1:15-cv-00018-LJV-MJR
                               HOUSLANGERDocument 86-5 Filed
                                           & ASSOCIATES, PLLC04/25/19 Page 2 of 4
                                                  ATTORNEYS AT LAW
TODD E. HOUSLANGER *                                 P.O. BOX 742
WILLIAM HOUSLANGER                               KATONAH, NY 10536
                                                                                                                  SUFFOLK OFFICE:
                                         (914) 666-8100         FAX (914) 666-2841                              372 NEW YORK AVENUE
   OF COUNSEL:                                                                                                  HUNTINGTON, NY 11743
 DAVID M. KAUFMAN
 OSVALDO CABAN, JR.
 ANTHONY PARISI III


 *Admitted NY, DC & CT


                                                                                             December 21, 2012

             CHRISTOPHER MCCROBIE
             6 MAPLE DRIVE
             BOWMANSVILLE,NY 14026




             RE: Index # CV-007295-06/BU
             CENTURION CAPITAL CORPORATION ASSIGNEE OF PROVIDIAN
             FINANCIAL CO vs. CHRISTOPHER MCCROBIE

                Balance due as of the date set forth above :                $1,489.46

             Dear CHRISTOPHER MCCROBIE:


                     This firm has been retained to collect the above-referenced debt. If you wish to make payment
             arrangements, please mail your payment to the address above or contact us.

                      Unless, within thirty (30) days after your receipt of this notice, you dispute the validity of the debt
             or any portion thereof, we will assume the debt to be valid.

                      If, within thirty days of your receipt of this notice, you notify us in writing that the debt or any
             portion thereof is disputed, we will obtain a verification of the debt or, if the debt is founded upon a
             judgment, a copy of any such judgment, and we will mail to you a copy of such verification or judgment.

                       The current creditor, as the assignee to whom this debt is owed, is Palisades Acquisition XVI,
             LLC. The original creditor on this matter is PROVIDIAN FINANCIAL CORP. Upon your written request
             within the thirty-day period, we will provide you with the address of the original creditor, as it may be
             different from the current creditor. Your file number with our office is 168100. At this time, no attorney
             with this firm has personally reviewed the particular circumstances of your account. However, if you fail
             to make payment, our Client may consider additional remedies to recover the balance due. Thank you for
             your attention to this matter.

                      This firm is a debt collector. We are attempting to collect a debt and any information obtained
             will be used for that purpose.


                                                                     Very Truly Yours,

                                                                     Houslanger & Associates, PLLC
  Case
CITY    1:15-cv-00018-LJV-MJR
     COURT    OF BUFFALO,     Document 86-5 Filed 04/25/19 Page 3 of 4
County of ERIE
                                                                        NOTICE TO JUDGMENT
                                                                        DEBTOR
_______________________________________________                         Index No. CV-007295-06/BU

CENTURION CAPITAL CORPORATION ASSIGNEE OF PROVIDIAN FINANCIAL CO
                                               Plaintiffs
     against

CHRISTOPHER MCCROBIE
Defendants
_________________________________________________




        Money or property belonging to you may have been taken or held in order to satisfy a judgment or
order which has been entered against you. Read this carefully.

                  YOU MAY BE ABLE TO GET YOUR MONEY BACK


         State and federal laws prevent certain money or property from being taken to satisfy judgments or
orders. Such money or property is said to be "exempt". The following is a partial list of money which may
be exempt:

   1. Supplemental security income, (SSI);

   2. Social security;

   3. Public assistance (welfare);

   4. Alimony or child support;

   5. Unemployment benefits;

   6. Disability benefits;

   7. Workers' compensation benefits;

   8. Public or private pensions; and

   9. Veterans benefits.

  10. Ninety percent of your wages or salary earned in the last sixty days;

  11. Twenty six hundred twenty five dollars of any bank account containing statutorily exempt payments
      that were deposited electronically or by direct deposit within the last forty-five days,
      including but not limited to, your social security, supplemental security income, veterans
      benefits, public assistance, workers’ compensation, unemployment insurance, public or
      private pensions, railroad retirement benefits, black lung benefits, or child support
      payments.

 12. Railroad retirement; and

 13. Black lung benefits.
  Case 1:15-cv-00018-LJV-MJR Document 86-5 Filed 04/25/19 Page 4 of 4


 If you think that any of your money that has been taken or held is exempt, you must act
 promptly because the money may be applied to the judgment or order. If you claim that
 any of your money that has been taken or held is exempt, you may contact the person
 sending this notice.


Also, YOU MAY CONSULT AN ATTORNEY, INCLUDING ANY FREE LEGAL SERVICES
ORGANIZATION IF YOU QUALIFY. You can also go to Court without an attorney to get your
money back. Bring this notice with you when you go. You are allowed to try to prove to a judge
that your money is exempt from collection under New York civil practice law and rules, sections
fifty-two hundred twenty-two-a, fifty-two hundred thirty-nine and fifty-two hundred forty. If you
do not have a lawyer, the clerk of the court may give you forms to help you prove your account
contains exempt money that the creditor cannot collect. The law (New York Civil Practice Law
and Rules article four and sections fifty-two hundred thirty-nine and fifty-two hundred forty)
provides a procedure for determination of a claim to an exemption.

Please note that we are required under Federal Law to advise you that we are debt collectors
and any information we obtain will be used in attempting to collect this debt.

The current creditor, as the assignee to whom this debt is owed, is Palisades Acquisition XVI, LLC.




                                                              Very Truly Yours,

                                                              Houslanger & Associates, PLLC
                                                              Attorney for the Current Judgment Creditor
                                                              P.O. Box 742
                                                              Katonah, NY 10536
                                                              914-666-8100




To:              CHRISTOPHER MCCROBIE
                 JUDGMENT DEBTOR
                 6 MAPLE DRIVE
                 BOWMANSVILLE, NY 14026             File: 168100
